DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the IDS filed on January 20, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11176165. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations and elements in claim 2 of the instant application are found in claim 1 of Gupta et al. except “a plurality of backup snapshots and rolling back the backed up version of the object to be a selected version of the multiple versions of the object” have omitted. Given the fact that the instant invention has broader application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
The following table shows the claims in ‘560 that are rejected by corresponding claims in ‘165
Claims Comparison Table:
#17489560 (‘560)           # 11176165 (‘165)       	
		2                1	
		3,15           2	
		4              3	
                                      	5             4
		6             5	
		7              6	
8  	  7
10 	8
14	10
16	11
19	14
20	15
21	16
	


Instant application  #17/489560
Patent # 11/176165
Claim 2. A method, comprising: 

accessing, by a second storage system, a backed up version of an object that was backed up to the second storage system from a first storage system, wherein the object was included in a first backup snapshot that includes one or more other objects, wherein accessing the object includes accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; 

reconstructing the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; 

locating at the second storage system the backed up version of the object; 

evaluating the object using an application programming interface (API) associated with the object; and 

modifying the backed up version of the object.

3. The method of claim 2, wherein the first backup snapshot has a corresponding encoding and storage format.

4. The method of claim 3, wherein each object included in the first backup snapshot has a corresponding encoding and storage format.

5. The method of claim 2, wherein reconstructing the object includes determining offsets associated with the backed up version of the object as stored in the storage system.

6. The method of claim 5, wherein using the API associated with the object includes evaluating the reconstructed object in the native application format associated with the object.

7. The method of claim 6, wherein evaluating the reconstructed object in the native application format associated with the object includes interpreting a structure and content of the reconstructed object.

8. The method of claim 2, wherein modifying the backed up version of the object includes removing content from the object.

9. The method of claim 2, wherein the content includes sensitive information.

10. The method of claim 2, wherein modifying the backed up version of the object includes replacing content of the object with substitute content.
12. The method of claim 2, wherein modifying the backed up version of the object includes identifying nested objects within the object and modifying at least one of the nested objects.

13. The method of claim 12, further comprising evaluating the one of the nested objects using an API corresponding to the one of the nested objects.

14. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: accessing, by a second storage system, a backed up version of an object that was backed up to the second storage system from a first storage system, wherein the object was included in a first backup snapshot that includes one or more other objects, wherein accessing the object includes accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; reconstructing the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; locating at the second storage system the backed up version of the object; evaluating the object using an application programming interface (API) associated with the object, wherein evaluating the object using the API associated with the object includes interpreting a structure of the reconstructed object using the API associated with the object; and modifying the backed up version of the object.

15. The computer program product of claim 14, wherein the first backup snapshot has a corresponding encoding and storage format.

16. The computer program product of claim 14, wherein reconstructing the object includes determining offsets associated with the backed up version of the object as stored in the storage system.
19. The computer program product of claim 14, wherein modifying the backed up version of the object includes removing content from the object.
20. The computer program product of claim 14, wherein modifying the backed up version of the object includes replacing content of the object with substitute content.

21. A system, comprising: a processor, wherein the processor: accesses a backed up version of an object that was backed up to the second storage system from a first storage system, wherein the object was included in a first backup snapshot that includes one or more other objects, wherein accessing the object includes accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; reconstructs the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; locates at the system the backed up version of the object; evaluates the object using an application programming interface (API) associated with the object, wherein to evaluate, the processor uses the API associated with the object includes interpret a structure of the reconstructed object using the API associated with the object; and modifies the backed up version of the object; and a memory coupled to the processor, wherein the memory provides the processor with instructions. 


Claim 1. A method, comprising:

accessing, by a second storage system, a backed up version of an object that was backed up to the second storage system from a first storage system, wherein the object was included in a first backup snapshot of a plurality of backup snapshots, wherein the first backup snapshot includes one or more other objects, wherein accessing the object includes accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; 

reconstructing the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; 

locating at the second storage system multiple versions of the object across multiple backups of the object; 

evaluating the object using an application programming interface (API) associated with the object; and 
modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object.

2. The method of claim 1, wherein the first backup snapshot has a corresponding encoding and storage format.

3. The method of claim 2, wherein each object included in the first backup snapshot has a corresponding encoding and storage format.

4. The method of claim 1, wherein reconstructing the object includes determining offsets associated with the backed up version of the object as stored in the storage system.

5. The method of claim 4, wherein using the API associated with the object includes evaluating the reconstructed object in the native application format associated with the object.

6. The method of claim 5, wherein evaluating the reconstructed object in the native application format associated with the object includes interpreting a structure and content of the reconstructed object.

7. The method of claim 1, wherein modifying the first backup snapshot includes removing content from the object.

8. The method of claim 1, wherein modifying the first backup snapshot includes replacing content of the object with substitute content.

9. The method of claim 1, further comprising generating a searchable index based on the located multiple versions of the object.

10. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: accessing, by a second storage system a backed up version of an object that was backed up to the second storage system from a first storage system, wherein the object was included in a first backup snapshot of a plurality of backup snapshots, wherein the first backup snapshot includes one or more other objects, wherein accessing the object includes accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; reconstructing the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; locating at the second storage system multiple versions of the object across multiple backups of the object; evaluating the object using an application programming interface (API) associated with the object, wherein evaluating the object using the API associated with the object includes interpreting a structure of the reconstructed object using the API associated with the object; and modifying the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object.

11. The computer program product of claim 10, wherein reconstructing the object includes determining offsets associated with the backed up version of the object as stored in the storage system.

12. The computer program product of claim 11, wherein using the API associated with the object includes evaluating the reconstructed object in the native application format associated with the object.

13. The computer program product of claim 12, wherein evaluating the reconstructed object in the native application format associated with the object includes interpreting a structure and content of the reconstructed object.

14. The computer program product of claim 10, wherein modifying the first backup snapshot includes removing content from the object.

15. The computer program product of claim 10, wherein modifying the first backup snapshot includes replacing content of the object with substitute content.

16. A system, comprising: a processor, wherein the processor: accesses a backed up version of an object that was backed up to the system from a different system, wherein the object was included in a first backup snapshot of a plurality of backup snapshots, wherein the first backup snapshot includes one or more other objects, wherein to access the object the processor accesses a key-value store maintained by a second storage system to determine offsets for the object as stored by the second storage system, wherein the backed up version of the object is stored in a backup format associated with the second storage system that is different from a native application formation format associated with the object; reconstructs the object from the backup format associated with the second storage system to the native application format associated with the object using object data chunks accessed at the determined offsets; locate at the system multiple versions of the object across multiple backups of the object; evaluate the object using an application programming interface (API) associated with the object, wherein to evaluate, the processor uses the API associated with the object includes interpret a structure of the reconstructed object using the API associated with the object; and modify the first backup snapshot at least in part by rolling back the backed up version of the object to be a selected version of the multiple versions of the object; and a memory coupled to the processor, wherein the memory to provides the processor with instructions. 



Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 21, the closest art, Hammer et al. (US 20150199367 A1) disclose accessing, by a second storage system (Fig.8A and ¶[0058], Hammer), a backed up version of an object that was backed up to the second storage system [816 of Fig.8A, Hammer] from a first storage system (Fig.1, 812 of  fig 8A; ¶[0058] and [0185], Hammer, i.e., accessing to storage file for backing up or making secondary copies of data objects); evaluating the object using an application programming interface (API) associated with the object (¶[0072], Hammer, i.e., IMS user interface 136 is used to evaluate data objects); and modifying a backed up version of the object (¶[0054],[0069] and [0075], Hammer, i.e., modifying data object based on the evaluating of the object). 
Zhang et al. (US 20130339302 A1) disclose accessing the object includes reconstructing the object to a native application format associated with the object (¶[0180], [0211] and [0130]-[0132], Zhang) and modifying the first backup snapshot at least in part by rolling back the backed up version of the object (¶[0102], [0180] and [0211], Zhang) to be a selected version of the multiple versions of the object (¶[0102], [0180] and [0211], Zhang), wherein the object was included in a first backup snapshot of a plurality of backup snapshots (¶[0126], [0180] and [0211], Zhang), wherein the first backup snapshot includes one or more other objects (¶[0161]-[0163], Zhang). However, the prior art fails to disclose or suggest the claimed provision “accessing a key-value store maintained by the second storage system to determine offsets for the object as stored by the second storage system and reconstructing the object from the backup format associated with the second storage system to the native application format associated with the object using the object data chunks accessed at the determined offsets, and locate at the system multiple versions of the object across multiple backups of the object; evaluate the object using an application programming interface associated with the object, wherein to evaluate, the processor uses the API associated with the object includes interpret a structure of the reconstructed object using the API associated with the object; and modify the backed up version of the object” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Natanzon et al. (US 8949180 B1) disclose Replicating Key-value Pairs In A Continuous Data Protection System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 24, 2022